DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/13/2021 has been entered.
This office action is responsive to the amendment filed on 07/13/2021. As directed by the amendment: claims 1 and 11 have been amended and claims 19 and 20 have been cancelled. Thus, claims 1-18 are presently pending in this application with claims 3, 5, 6, 10, and 12 withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Orphanos et al. (US 2011/0022061 A1) and Arai et al. (US 2013/0237997 A1).
Regarding claim 1, 4, and 8 Orphanos discloses (fig. 1 and 5A) a surgical device, comprising: 

a second implant 106 (see ¶0043 and fig. 1); and 
a flexible element 110 coupling the first 108 and second 106 implants (see ¶0043 and fig. 1) and passing through the second implant 106 in a single direction (see annotated fig. 1 below), the flexible element 110 forming an adjustable loop closed with a sliding knot 130 (see ¶0045 and fig. 1) with the first implant 108 and second implant 106 arranged within the adjustable loop (see fig. 1), and having first and second free ends extending from the sliding knot 130 arranged immediately adjacent to the second implant 106 (see fig. 1), wherein 
the first free end of the flexible element 110 is configured to be tensioned to decrease a size of the loop (see ¶0045-0046), wherein the sliding knot 130 is configured to directly contact the second implant 106 (see fig. 1) and a gap is formed between the first implant 108 and the second implant 108 when the size of the loop is decreased (see fig. 1); the first implant 108 is substantially rigid (the first implant is not flexible or conformable, therefore it is rigid; see fig. 1-3B).

    PNG
    media_image1.png
    491
    902
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    382
    380
    media_image2.png
    Greyscale

Orphanos is silent regarding the second implant having a changeable configuration; decrease a size of the loop changes the configuration of the second implant; the second implant 
However Arai, in the same filed of endeavor, teaches (fig. 2a-2b) of a similar device comprising: a first implant 222; a second implant 224 having a changeable configuration (see fig. 2a-2b and ¶0034), wherein a first free end of a flexible element 210 is configured to be tensioned to decrease a size of a loop 215 and thereby change the configuration of the second implant 224 (see fig. 2a-2b and ¶0034); the second implant is substantially non-rigid and conformable (see fig. 2a-2b and ¶0034); the second implant 224 comprises a member 224 formed along a length of the loop such that a decrease in the size of the loop causes the second implant to reduce a length thereof and increase a diameter thereof (see annotated fig. 5f-5g below).

    PNG
    media_image3.png
    441
    876
    media_image3.png
    Greyscale

Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Orphanos to have the second implant having a changeable configuration; decrease a size of the loop changes the configuration of the second implant; the second implant is substantially non-rigid and conformable; the second 
Regarding claim 2, Orphanos as modified discloses the claimed invention substantially as claimed, as set forth above for claim 1. Orphanos as modified is silent regarding the sliding knot is formed by wrapping the second free end of the flexible element around the first free end of the flexible element.
Orphanos teaches that knot is a sliding knot but is silent as to the method of forming the knot.  The claimed phrase “the sliding knot is formed by wrapping the second free end of the flexible element around the first free end of the flexible element” is being treated as a product by process limitation; that is, that the sliding knot is formed by wrapping the second free end of the flexible element around the first free end of the flexible element. As set forth in MPEP 2113, product-by-process claims are NOT limited to the manipulations of the recited steps, only to the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 U.S.C. 103 rejection may be made and the burden is shifted to applicant to show an unobvious difference.  See MPEP 2113.
Thus, even though Orphanos is silent as to the method used to form the sliding knot, it appears that the knot in Orphanos would be the same or similar as that claimed; especially since both applicant’s knot and the Orphanos’s knot is a sliding knot for adjusting a loop.
Regarding claim 7,.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Orphanos in view of Arai as applied to claim 7 above, and further in view of Stone et al. (US 2008/0065114 A1).
Regarding claim 9, Orphanos as modified discloses the claimed invention substantially as claimed, as set forth above for claim 7. Orphanos as modified is silent regarding the member is formed from a suture strand wrapped around a portion of the loop.
However Stone, in the same filed of endeavor, teaches of a changeable implant 100 that is a suture strand wrapped around a portion of the loop (see ¶0024).
Therefore, the substitution of one known implant changeable implant (suture strand wrapped around a portion of the loop as taught in Stone) for another (as taught in Orphanos as modified) would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention since Stone teaches that a suture strand wrapped around a portion of the loop is a suitable alternative changeable implant and the substitution of the suture strand wrapped around a portion of the loop as taught in Stone would have yielded predictable results, namely, an implant of Orphanos as modified that would compress when the loop is tensioned. KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Claims 11, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bojarski et al. (US 2003/0130694 A1) in view of Arai et al. (US 2013/0237997 A1) and Santangelo et al. (US 2014/0243893 A1).
Regarding claims 11, 13, and 14 Bojarski discloses (fig. 1-9 and 23-25) a surgical assembly for attaching tissue to bone, comprising: 
a delivery device 100 having a shaft 110 with a distal tip (see fig. 3 and ¶0082), the shaft 110 having a longitudinal channel 157 extending through a sidewall thereof along at least a portion of a length of the shaft 110 (see fig. 9 and ¶0086); and 
a deployable implant construct, comprising: 

a second implant 25 (see ¶0081), and 
a flexible element 30 coupling the first 20 and second 25 implants (see fig. 2 and ¶0081) , the flexible element 30 forming an adjustable loop closed with a sliding knot 35 with the first implant 20 and second implant 25 arranged within the adjustable loop (see fig. 2 and ¶0081 and 0083), and the flexible element 30 passing completely through the second implant 25 in a single direction (see annotated fig. 2 below; element 30 passes through the whole thickness of implant 25, therefore it passes completely through implant 25) and having first 115 and second free ends extending from the sliding knot 35 (see fig. 4), 
wherein the first free end 115 of the flexible element 30 is configured to be tensioned to decrease a size of the adjustable loop (see ¶0083), wherein the sliding knot 35 is configured to directly contact the second implant 25 when the size of the loop is decreased (see ¶0083, 0100 and fig. 24);
the first 20 and second 25 implants are removably disposed within the longitudinal channel of the shaft 110 (see fig. 9, and 23-35).

    PNG
    media_image4.png
    482
    714
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    562
    389
    media_image5.png
    Greyscale


However Bojarski teaches in a variant embodiment (fig. 58-60) of a similar delivery device 650 having a shaft 715 with a tissue penetrating distal tip 740 (see ¶0130) and a longitudinal channel 735; the delivery device comprises a needle 715 having the tissue penetrating distal tip 740 and the longitudinal channel 735 (see ¶0130 and fig. 58-60).
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Bojarski (fig. 1-9 and 23-25) to have the shaft be a needle having a tissue penetrating distal tip and the longitudinal channel as taught by Bojarski (fig. 58-60), for the purpose of being able to use the device to treat other injuries that need a needle to be reached (see Bojarski ¶0129).
Bojarski as modified is silent regarding the second implant having a changeable configuration; when the size of the adjustable loop is decreases, the configuration of the second implant is changed; the decrease in the size of the adjustable loop causes the second implant to reduce a length thereof and increase a diameter thereof.
However Arai, in the same filed of endeavor, teaches (fig. 2a-2b) of a similar device comprising: a first implant 222; a second implant 224 having a changeable configuration (see fig. 2a-2b and ¶0034), wherein a first free end of a flexible element 210 is configured to be tensioned to decrease a size of a loop 215 and thereby change the configuration of the second implant 224 (see fig. 2a-2b and ¶0034); the second implant 224 changes the configuration such that at least one dimension of the second implant decreases (see fig. 5f-5g); the at least one dimension comprises a length of the second implant 224 (see annotated fig. 5f-5g).

    PNG
    media_image3.png
    441
    876
    media_image3.png
    Greyscale

Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Bojarski as modified to have the second implant having a changeable configuration such that when the size of the adjustable loop is decreases, the configuration of the second implant is changed; to have the decrease in the size of the adjustable loop causes the second implant to reduce a length thereof and increase a diameter thereof as taught by Arai, for the purpose of being able to have infinite adjustability and/or tightening of suture slack between the anchors, which provides for a higher degree of fixation and being able to conform the implant to the location it is implanted (see Arai ¶0034).
Bojarski as modified is silent regarding the flexible implant passing completely through the second implant in a single pass.
However Santangelo, in the same field of endeavor, teaches (fig. 4-6) of a first implant 140, a second implant 130, the second implant 130 having a changeable configuration causing folding of the second implant (see fig. 4-5 and ¶0026), wherein a flexible implant 110 passing completely through the second implant in a single pass (the flexible implant is woven through the second implant in a single pass, see ¶0026 and fig. 6).
.
Allowable Subject Matter
Claims 15-18 are allowed. See reasons for indicating allowable subject matter in final rejection mailed 05/13/2020.
Response to Arguments
Applicant’s arguments, see pg. 6, filed 07/13/2021, with respect to the rejection of claims 11, 13, and 14 under 35 U.S.C. 112(a) have been fully considered and are persuasive.  The rejection of claims 11, 13, and 14 under 35 U.S.C. 112(a) has been withdrawn. 
Applicant's arguments filed 07/13/2021 have been fully considered but they are not persuasive. Applicant argues that Orphanos does not teach a tapered end or an asymmetrical proximal end with a protruding edge on either of the fixation members. The Office respectfully disagrees. Orphanos does teach a tapered end or an asymmetrical proximal end with a protruding edge on the first implant 108 (see annotated fig. 5A below). Note that the claim does not specifically define the distal and proximal ends of the implant in relation the patient, user, or any other structure of the device. Therefore, the interpretation taken by The Office with respect to the distal and proximal ends is within the broadest reasonable interpretation. Thus, The Office submits that Orphanos does teach a first implant having a .


    PNG
    media_image1.png
    491
    902
    media_image1.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE H SCHWIKER whose telephone number is (571)272-9503. The examiner can normally be reached Monday - Friday 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771